Citation Nr: 1507277	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for a right knee condition, to include Osgood-Schlatter disease or traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These matters were previously remanded by the Board in November 2011 for further evidentiary development.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2010 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's ulcerative colitis is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's right knee condition is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's ulcerative colitis was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  The Veteran's right knee condition was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2011.  

The Board's remand instructed the RO to: (1) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms; (2) obtain the Veteran's VA clinical records since his service discharge in May 1997; (3) afford the Veteran the opportunity to submit an relevant records; (4) schedule the Veteran for appropriate VA examinations; and (5) readjudicate the claim.

VA sent a December 2012 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  The Veteran was scheduled for  January 2012 VA examinations, however, failed to report without notice of good cause.  The RO readjudicated the claims in an August 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a May 2007 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the November 2007 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded an October 2007 VA examination for the issues on appeal.  In addition, the Veteran was scheduled for a January 2012 VA examination for both issues pursuant to the Board's November 2011 Remand.  The Veteran failed to report to the examination and has provided no reason for missing the examination.  The Veteran was properly notified of the time, date, and location of the examination in a December 2011 letter.  The record contains documentation that notice scheduling the examination was sent to the Veteran's last known address.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection for Ulcerative Colitis 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that ulcerative colitis is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

The Veteran has a diagnosis of ulcerative colitis, which was first diagnosed in approximately 2001 by a private physician.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records do not contain a diagnosis of, or treatment for, ulcerative colitis.  However, they do document that the Veteran was treated for stomach cramps, vomiting, and diarrhea in May 1997.  Service treatment records indicate that the Veteran was diagnosed with a viral syndrome.

At the Veteran's October 2007 VA examination, the examiner opined that his ulcerative colitis is "not caused by his viral syndrome he had in service."  The examiner explains that the Veteran had no documented diagnosis or treatment for ulcerative colitis while in service, and it is "documented that viral syndrome does not cause ulcerative colitis.

As noted in the Introduction, the examiner was scheduled for a January 2012 VA examination to determine the etiology of his ulcerative colitis, pursuant to the Board's November 2011 Remand.  However, as the Veteran was notified, the consequences for failure to report for a VA examination without good caused may include denial of the claims.  38 C.F.R. 3.158, 3.655 (2014).  Here, the Veteran has shown no good cause for missing his examination, and as a result the Board has used the available medical evidence to make a determination in his claim.
The available medical evidence does not establish a connection between the Veteran's ulcerative colitis and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits]. 

The favorable evidence of a link between an in-service injury and the Veteran's ulcerative colitis consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his ulcerative colitis and his military service.  The Veteran was not diagnosed with ulcerative colitis while in service, and the medical evidence of records suggests that there is no medical link between ulcerative colitis and the viral syndrome diagnosed during service. 

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of ulcerative colitis to his documented viral syndrome while in service.  That is, the Veteran is not competent to opine on matters such as the etiology of his ulcerative colitis.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his ulcerative colitis and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's ulcerative colitis is not one considered under the provisions of 38 C.F.R. § 3.303(b).

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's ulcerative colitis and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a diagnosis of ulcerative colitis and in-service treatment for relevant symptoms, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted. 

IV.  Service Connection for Right Knee

The requirements for service connection as delineated above apply to the Veteran's service connection claim for a right knee condition.

The Veteran has a diagnoses of traumatic arthritis at an August 2007 VA examination and Osgood-Schlatter at an October 2007 VA examination.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records document an May 1997 right knee injury, diagnosed as a right knee lateral collateral ligament strain.

At the Veteran's October 2007 VA examination, the examiner opined that his Osgood-Schlatter diseases is "not caused by his right knee lateral collateral ligament strain" diagnosed in service.  The examiner further explains that the Veteran's "Osgood-Schlatter disease is an incidental finding during his previous x-rays which does not mean that he has traumatic arthritis.  The Veteran was diagnosed with lateral collateral ligament strain [which] is [an] acute and self-limiting condition and it does not cause Osgood-Schlatter disease."  

As noted, the Veteran was scheduled for a January 2012 VA examination to determine the etiology of his right knee condition.  As the Veteran was notified, the consequences for failure to report for a VA examination without good caused may include denial of the claims.  38 C.F.R. 3.158, 3.655 (2014).  Here, the Veteran has shown no good cause for missing his examination, and as a result the Board has used the available medical evidence to make a determination in his claim.

The available medical evidence does not establish a connection between the Veteran's right knee condition and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

The favorable evidence of a link between an in-service injury and the Veteran's right knee condition again consists solely of the Veteran's assertions.  While the Veteran is entirely competent to report his symptoms, he has presented no probative clinical evidence of a nexus between his right knee condition and his military service.  The medical evidence of records suggests that there is no medical link between the Veteran's current right knee condition and the ligament strain diagnosed during service.  

The Veteran as a lay person is not competent to associate any of his claimed symptoms of a right knee condition to his in-service injury, as he lacks the specific medical training to provide a competent opinion.  See also 38 C.F.R. § 3.159(a)(1) (2014).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's Osgood-Schlatter disease is not one considered under the provisions of 38 C.F.R. § 3.303(b).  While arthritis is a condition considered under 38 C.F.R. § 3.303(b), the Board finds that in light of the October 2007 VA examination, the Veteran does not currently have arthritis of the right knee.

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's right knee condition and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a diagnosis of right knee condition and in-service treatment for relevant symptoms, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted. 


ORDER


Entitlement to service connection for ulcerative colitis is denied.

Entitlement to service connection for right knee disorder, to include Osgood-Schlatter disease or traumatic arthritis is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


